Title: To John Adams from Elbridge Gerry, 4 March 1789
From: Gerry, Elbridge
To: Adams, John


          
            My dear Friend
            New York 4th March 1789
          
          I find on enquiry that you are elected Vice-president, having three or four times the number of votes of any other candidate. Maryland threw away their votes on Colo Harrison & South Carolina on Governor Rutledge, being with some other states which were not unanimous for you, apprehensive that this was a necessary step to prevent your election to the chair— in this point they were mistaken, for the president as I am informed from pretty good authority, has an unanimous vote. it is the universal wish of all that I have conferred with, & indeed their expectation, that both General Washington & yourself will accept: & should either refuse it will have a very disagreable effect. the members present met to day in the City Hall, there being about eleven Senators & thirteen Representatives, & not constituting a quorum in either house they adjourned till tomorrow.—
          Mrs Gerry & the ladies join me in sincere regards to yourself, your lady Colo & Mrs Smith & be assured / I remain with the highest respect / your friend & very huml / sert
          
            E Gerry
          
        